United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1376
                         ___________________________

                                  Raphael Mendez

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Bryan Meek, Correctional Officer; Lt. Holbus, Correctional Officer; Lt. Sladek,
 Correctional Officer; Ms. Whiplinger, Correctional Officer; Ms. G. Balas, Unit
Disciplinary Officer; T. Muller, Unit Disciplinary Officer; Warden David Paul, et al.

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: August 9, 2019
                              Filed: August 21, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Federal civil detainee Raphael Mendez appeals after the district court1
dismissed his pro se civil rights complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
He challenges the dismissal of his claim asserting that confiscation of his property
violated his due process rights.

       Upon careful review of the record and Mendez’s arguments on appeal, we
conclude that the dismissal was proper. See Hudson v. Palmer, 468 U.S. 517, 533
(1984) (unauthorized deprivation of property by government official does not violate
procedural due process unless suitable post-deprivation remedy is unavailable); see
also 28 C.F.R. § 542.10-.19 (setting forth Bureau of Prison’s administrative remedy
procedures); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam)
(de novo review of § 1915(e)(2)(B) dismissal); cf. Gardner v. Howard, 109 F.3d 427,
430 (8th Cir. 1997) (there is no liability under 42 U.S.C. § 1983 based only on prison
official’s violation of prison policy). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                         -2-